DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 5, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford (US 6,840,363).

Claim 1
Bradford discloses a multiple-plate wet clutch for mounting on a shaft having an internal shaft conduit for a coolant, wherein the shaft passes through the multiple-plate wet clutch, the multiple-plate wet clutch comprising: 
a clutch hub (20) configured to be mounted on the shaft (inherently meshing with inner splines of right end of 16); 
a clutch basket (34) configured to be rotationally supported relative to the shaft; 
a clutch pack (26, 30) operationally connecting the clutch hub and the clutch basket; 
a collar (42, 22, 18) configured to be mounted on the shaft, wherein the collar is juxtaposed to the clutch hub (see e.g., FIG. 1); 
a plurality of clutch conduits (e.g., 70, 68, 72, 36), wherein each clutch conduit has a collar portion (70, 68, 72) formed by the collar and a hub portion (36) formed by the clutch hub, wherein the collar portion has an inlet (innermost portion of 70) configured for receiving the coolant, and wherein the hub portion is coupled or combined with to the collar portion and has one or more outlets (outermost end of 36) at the clutch pack configured for releasing the coolant;
a plurality of valves (e.g., 76, 84, 82, and/or 54), wherein each valve is operationally connected to a single clutch conduit and is configured to control flow of the coolant through the clutch conduit; and 
an actuator (50, 54 and/or 52) supported by the collar and configured to simultaneously engage the clutch pack and operate the plurality of valves (see FIGS. 1 and 2). 

Claim 4 
Bradford discloses wherein each clutch conduit has a plurality of outlets (end of passages 36) that are distributed axially with respect to the clutch hub (see column 4, lines 35-37). 

Claim 5 
Bradford discloses wherein the clutch hub and the clutch pack form a spline joint, wherein the spline joint comprises a plurality of axially extending ridges and grooves in the clutch hub, wherein the one or more outlets (end of 36) of each clutch conduit are 

Claim 8 
Bradford discloses wherein the multiple-plate wet clutch further comprises an annular pressure plate (50 and 54) concentric with respect to the shaft and positioned between the actuator (52) and the clutch pack (26, 30), wherein the pressure plate (50), is configured to engage the clutch pack and forms part (portion 54 or end thereof) of each valve.

Claim 10
Bradford discloses wherein the actuator comprises: an annular recess (recess/chamber formed by 42 and in which 52 is positioned) formed by the collar and concentric with the shaft; and a ring-shaped piston (52) positioned in the annular recess and configured to move axially relative to the shaft and to engage the pressure plate (50, 54, and/or 27).

Claim 12
Bradford discloses wherein the clutch basket has a cylindrical shape and comprises a plurality of apertures (38) configured for allowing the coolant to escape the multiple-plate wet clutch in a radial direction (see e.g., FIG. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford in view of Schulz (US 3,863,746).

Claim 3
Bradford discloses wherein the collar forms a through hole (see FIGS. 1 or 2) configured for receiving the shaft (shaft which necessarily engages with the inner splines of 16), wherein the through hole has a circumferential inner wall portion facing the shaft. Bradford does not disclose wherein the collar forms a circumferential groove in the inner wall portion configured for receiving the coolant from the shaft conduit, and wherein the inlet of the collar portion of each clutch conduit connects to the groove. However, Schulz discloses wherein a collar (26) forms a circumferential groove (28 or 29) in the inner wall portion configured for receiving fluid from the shaft conduit, and wherein an inlet (innermost end of 32 or 19) of the collar portion of each clutch conduit connects to the groove (see only figure). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the conduits to include both the collar portion fluid lines and also a circumferential groove connected inwardly of the fluid lines in order to allow fluid flow through the central shaft with relative rotation or without full alignment of fluid lines.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford in view of Kremer et al. (US 2019/0193207; hereinafter “Kremer”’).

Claim 6
Bradford discloses wherein the clutch pack has:
(a) an unengaged state in which the clutch hub (20) and the clutch basket (36) are unlocked so as to be able to spin at different speeds;
(b) a slipping state in which the clutch hub (20) and the clutch basket (36) are partly locked together so as to be able to spin at different speeds; and
(c) an engaged state in which the clutch hub (20) and the clutch basket (36) are locked together so as to spin at the same speed;
wherein the clutch pack comprises a plurality of inner plates (26) attached to the clutch hub and a plurality of outer plates (30) attached to the clutch basket, wherein the actuator is configured to compress the clutch pack axially, wherein the clutch pack changes from the unengaged state to the engaged state via the slipping state when it is compressed axially.
Bradford does not disclose wherein the clutch pack forms radially extending channels for the coolant between the inner plate and the outer plate when the clutch pack is in its engaged state. However, Kremer discloses inner or outer clutch plates that have grooves (60 or 174) such that when the clutch is engaged there are radially extending channels for coolant. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the clutch plates of Bradford to 

Claim 7
Bradford discloses wherein the valve is configured to:
(i) prevent the flow of the coolant when the clutch pack is in the unengaged state;
(ii) allow the flow of the coolant when the clutch pack is in the slipping state; and
(iii) allow the flow of the coolant when the clutch pack is in the engaged state.
It is unclear precisely when the valve opens between the engage and unengaged states. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Bradford so that the valve were opened slightly before full engagement of the clutch, i.e., during slipping, since this is one of three possible solutions, namely that the valve opens concurrent with the start of slipping, concurrent with the end of slipping, or somewhere between these times, to yield predictable results. In this case, the predictable result is that fluid would be released upon slipping where the most heat is generated.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putzer et al. (US 2018/0216672; hereinafter “Putzer’’) in view of Bradford.

Claim 13

a gear wheel (left-most gear in FIG. 1; or 55 or 57 in FIG. 7) configured to be rotationally supported (via 63 or 63’) with respect to the shaft; and a multiple- plate wet clutch (2 or 2’) mounted on the shaft and operationally connected to the internal shaft conduit, wherein the multiple-plate wet clutch comprises: 
a clutch hub (inner hub 5 or 5’ of either clutch) configured to be mounted on the shaft; 
a clutch basket (outer hub 7 or 7’ of either clutch) attached to the gear wheel so as to be rotationally supported relative to the shaft; and 
a clutch pack (9) operationally connecting the clutch hub and the clutch basket. 
Putzer does not disclose the same actuator, i.e., does not disclose the collar, clutch conduits, valves and actuator as recited. 
However, Bradford discloses a multiplate friction clutch pack that is actuated with 
a collar (42, 22, 18) configured to be mounted on the shaft, wherein the collar is juxtaposed to the clutch hub (see e.g., FIG. 1); 
a plurality of clutch conduits (e.g., 70, 68, 72, 36), wherein each clutch conduit has a collar portion (70, 68, 72) formed by the collar and a hub portion (36) formed by the clutch hub, wherein the collar portion has an inlet (innermost portion of 70) configured for receiving the coolant, and wherein the hub portion is coupled or combined with to the collar portion and has one or more 
a plurality of valves (e.g., 76, 84, 82, and/or 54), wherein each valve is operationally connected to a single clutch conduit and is configured to control flow of the coolant through the clutch conduit; and
an actuator (50, 54 and/or 52) supported by the collar and configured to simultaneously engage the clutch pack and operate the plurality of valves (see FIGS. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Putzer to include the actuator assembly of Bradford, e.g., the collar, conduits, and piston etc. of Bradford, since this is a simple substitution of one actuator for a multiplate clutch for another to yield predictable results (see MPEP 2141) and in this case would improve efficiency by not providing fluid when the clutch is not engaged and would reduce the required coolant needed while simultaneously providing the same actuation system for both the clutch and the coolant.

Claim 14
Putzer discloses wherein the gear assembly further comprises: a radial spacer (integral with the shaft, thicker portion of the shaft in a radial direction relative to shaft at clutch and on which bearing 63 is disposed; see annotated FIG. 2 below) configured to be rotationally fixed relative to the shaft; and a radial rolling bearing (63 or 63’) having an inner race attached to the radial spacer and an outer race attached to the gear wheel (see FIGS. 1 or 7).

    PNG
    media_image1.png
    420
    419
    media_image1.png
    Greyscale


Claim 15 
Putzer as modified discloses wherein the clutch hub and the clutch pack form a spline joint, wherein the spline joint comprises a plurality of axially extending ridges and grooves in the clutch hub, wherein the one or more outlets (Bradford, end of 36) of each clutch conduit are located at the bottom of one of the grooves in the clutch hub (see Bradford, FIGS. 1 or 2 illustrating the splines immediately outward of the passages 36; incorporation of these conduits according to claim 13 would be the same in Putzer).

Claim 16 
Putzer as modified based on Bradford discloses wherein the multiple-plate wet clutch further comprises an annular pressure plate (Bradford, 50 and 54) concentric with 

Claim 17 
Putzer discloses a shaft assembly comprising: 
a shaft (21) having an internal shaft conduit for a coolant (see FIGS. 1 or 7 the conduits connected to and including 67, 68, 67’, 68’); 
a gear assembly mounted on the shaft (21) and operationally connected to the internal shaft conduit, wherein the gear assembly comprises:
a gear wheel (left-most gear in FIG. 1; or 55 or 57 in FIG. 7) configured to be rotationally supported (via 63 or 63’) with respect to the shaft; and
a multiple-plate wet clutch (2 or 2’) mounted on the shaft and operationally connected to the internal shaft conduit, wherein the multiple-plate wet clutch comprises:
a clutch hub (inner hub 5 or 5’ of either clutch) configured to be mounted on the shaft;
a clutch basket (outer hub 7 or 7’ of either clutch) attached to the gear wheel so as to be rotationally supported relative to the shaft; and 
a clutch pack (9) operationally connecting the clutch hub and the clutch basket.
Putzer does not disclose the same actuator, i.e., does not disclose the collar, clutch conduits, valves and actuator as recited.
However, Bradford discloses a multiplate friction clutch pack that is actuated with
a collar (42, 22, 18) configured to be mounted on the shaft, wherein the collar is juxtaposed to the clutch hub (see e.g., FIG. 1);
a plurality of clutch conduits (e.g., 70, 68, 72, 36), wherein each clutch conduit has a collar portion (70, 68, 72) formed by the collar and a hub portion (36) formed by the clutch hub, wherein the collar portion has an inlet (innermost portion of 70) configured for receiving the coolant, and wherein the hub portion is coupled or combined with to the collar portion and has one or more outlets (outermost end of 36) at the clutch pack configured for releasing the coolant;
a plurality of valves (e.g., 76, 84, 82, and/or 54), wherein each valve is operationally connected to a single clutch conduit and is configured to control flow of the coolant through the clutch conduit; and
an actuator (50, 54 and/or 52) supported by the collar and configured to simultaneously engage the clutch pack and operate the plurality of valves (see FIGS. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Putzer to include the actuator assembly of Bradford, e.g., the collar, conduits, and piston etc. of Bradford, since this is a simple 

Claim 18
Putzer discloses wherein the gear assembly further comprises: a radial spacer (integral with the shaft, thicker portion of the shaft in a radial direction relative to shaft at clutch and on which bearing 63 is disposed; see annotated FIG. 2 in rejection of claim 14) configured to be rotationally fixed relative to the shaft; and a radial rolling bearing (63 or 63’) having an inner race attached to the radial spacer and an outer race attached to the gear wheel (see FIGS. 1 or 7).

Claim 19
Putzer as modified discloses wherein the clutch hub and the clutch pack form a spline joint, wherein the spline joint comprises a plurality of axially extending ridges and grooves in the clutch hub, wherein the one or more outlets (Bradford, end of 36) of each clutch conduit are located at the bottom of one of the grooves in the clutch hub (see Bradford, FIGS. 1 or 2 illustrating the splines immediately outward of the passages 36; incorporation of these conduits according to claim 13 would be the same in Putzer).

Claim 20
.

Allowable Subject Matter
Claims 2, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 2, the prior art does not disclose or render obvious a multi-plate wet clutch comprising the combination of features “wherein the hub portion of each clutch conduit is elongated and aligned with the shaft.”
With reference to claim 9, the prior art does not disclose or render obvious a multi-plate wet clutch comprising the combination of features (with emphasis added) “further comprising a plurality of springs, each of which is individually positioned in the hub portions of the plurality clutch conduits, wherein each spring biases the pressure plate.”
With reference to claim 11, the prior art does not disclose or render obvious a multi-plate wet clutch comprising the combination of features “a radially extending flange configured to be mounted on the shaft, wherein the flange is juxtaposed to the clutch hub, and wherein the clutch pack is positioned between the flange and the collar, 

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues essentially that the collar in Bradford should be interpreted as only member 22, instead of integrally rotating members 22, 18, and 44. Whether members 22, 18, and 44 are formed as separate elements fixed to one another or one single piece should be irrelevant to these claims at hand. It is the Examiner’s position that this entire piece 18, 22, 44 which all form a single rotating component corresponds to the collar. Applicant also argues that the collar (18, 22, 44) is not serially or axially spaced along the length of the shaft. However, this is not recited in the claims; instead the claims recite the collar is juxtaposed, which is defined as “to put things that are not similar next to each other” (see NPL document “Definition of juxtapose”). The collar (18, 22, 44) either as a whole or in part (18) is juxtaposed to the hub (20).  Applicant’s last argument related to the conduits initially relies upon an interpretation of Bradford, with which Examiner disagrees, wherein only portion 22 of the rotating member (18, 22, 44) corresponds to the collar. As noted above, this is improper and is not the manner in which the Examiner interpreted Bradford. Thereafter, using the Examiner’s interpretation where the collar is all 
The objection to the drawings has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659